Case 3:17-cv-01054-TJC-JRK Document 257 Filed 06/05/20 Page 1 of 3 PageID 4641




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


    FOODONICS INTERNATIONAL,
    INC., a Florida corporation,

                Plaintiff,
    v.                                           Case No. 3:17-cv-1054-J-32JRK

    DINA KLEMPF SROCHI, as
    Trustee of the LAURA JEAN
    KLEMPF REVOCABLE TRUST, a
    Florida Trust,

               Defendant.
    ____________________________________

    DINA KLEMPF SROCHI, as
    Trustee of the LAURA JEAN
    KLEMPF REVOCABLE TRUST, a
    Florida Trust,

                Counterclaim Plaintiff,
    v.

    FOODONICS INTERNATIONAL,
    INC., a Florida Corporation, and
    KEVIN JACQUES KLEMPF,

                Counterclaim Defendants.




                            FOURTH AMENDED
                  CASE MANAGEMENT AND SCHEDULING ORDER
Case 3:17-cv-01054-TJC-JRK Document 257 Filed 06/05/20 Page 2 of 3 PageID 4642




          Upon review, the parties’ Joint Motion to Extend Case Management

    Deadlines and Trial Date (Doc. 256) is GRANTED.1 Although the Court’s order

    (Doc. 180) setting the previous schedule stated it would not be extended absent

    extraordinary circumstances, the Court finds the COVID-19 pandemic presents

    an extraordinary circumstance warranting relief. However, while the Court

    will extend the case deadlines, it expects the parties to be resourceful in

    completing discovery, including taking depositions remotely if necessary.

          Accordingly, the following deadlines and settings shall now govern these

    proceedings:

          Settlement Conference with Judge Schlesinger:       July 8, 2020

          Discovery Deadline:                                 November 20, 2020

          Dispositive and Daubert Motions Deadline:           January 5, 2021

          Responses to Dispositive and Daubert Motions:       January 26, 2021

          Replies to Dispositive and Daubert Motions:         February 16, 2021
          (limited to 10 pages)

          All Other Motions Including Motions in Limine:      May 20, 2021

          Filing of Pretrial Statement:                       May 20, 2021

          Final Pretrial Conference:                          May 26, 2021
                                                               10:00 a.m.



          1No  later than June 15, 2020, the parties shall file a joint status report
    on the related state court case, including what occurred at the June 2, 2020
    hearing.

                                           -2-
Case 3:17-cv-01054-TJC-JRK Document 257 Filed 06/05/20 Page 3 of 3 PageID 4643




            Special Set Trial to begin:                       June 14, 2021
            (10 days - Jury)                                   9:00 a.m.


            In all other respects, the parties shall continue to be governed by the

    terms of the Court’s February 2, 2018, Case Management and Scheduling Order

    (Doc. 17). The parties are reminded to deliver courtesy copies to chambers of

    the undersigned of any filing that exceeds 25 pages (inclusive of exhibits).

            Absent extraordinary circumstances, the Court does not intend

    to extend these deadlines.2           The parties should govern themselves

    accordingly.

            DONE AND ORDERED in Jacksonville, Florida this 5th day of June,
    2020.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge


    s.
    Copies to:
       Honorable Harvey E. Schlesinger
        United States District Judge
     Counsel of Record
     Michael G. Tanner, Esquire
        Special Master


           Of course Judge Schlesinger has complete discretion to determine the
            2

    schedule for settlement discussions.

                                            -3-
